 1

 2

 3

 4

 5

 6                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 7                                        AT TACOMA

 8
     KEN A. RONNE,                                      Civil No. C20-5647-MLP
 9
              Plaintiff,
10
              vs.                                        ORDER
11
     COMMISSIONER OF SOCIAL SECURITY,
12
              Defendant.
13

14            Based on the stipulation of the parties, it is ORDERED that the above-captioned case be

15   REVERSED and REMANDED for further administrative proceedings pursuant to sentence four

16   of 42 U.S.C. § 405(g). On remand, the Appeals Council will instruct the case be remanded to a

17   different ALJ, who will give Plaintiff the opportunity for a de novo hearing. The ALJ will

18   reevaluate the opinion evidence and will reconsider the residual functional capacity. If

19   warranted, the ALJ will obtain vocational expert evidence.

20            The parties agree that reasonable attorney fees may be awarded under the Equal Access

21   to Justice Act, 28 U.S.C. § 2412, upon proper request to the Court.

22

23

24

     Page 1         ORDER - [C20-5647-MLP]
 1
              DATED this 28th day of May, 2021.
 2

 3

 4                                                A
                                                  MICHELLE L. PETERSON
 5                                                United States Magistrate Judge

 6

 7
     Presented by:
 8
     s/ Edmund Darcher
 9   EDMUND DARCHER
     Special Assistant United States Attorney
10   Office of the General Counsel
     Social Security Administration
11   701 Fifth Avenue, Suite 2900 M/S 221A
     Seattle, WA 98104-7075
12   Telephone: (206) 615-3703
     Fax: (206) 615-2531
13   edmund.darcher@ssa.gov

14

15

16

17

18

19

20

21

22

23

24

     Page 2      ORDER - [C20-5647-MLP]
